MEMORANDUM OPINION
{¶ 1} On March 8, 2007, appellant, Shanna Dodd, filed notices of appeal with this court from a March 7, 2007 judgment of the Ashtabula County Court of Common Pleas, Juvenile Division. *Page 2
  {¶ 2} In the March 7, 2007 entry, the trial court merely approved the magistrate's decision, but did not issue its own judgment entry separate from the magistrate's decision.
  {¶ 3} We note that the mere adoption or approval of a magistrate's decision does not constitute a final appealable order. In reCastrovince (Aug. 16, 1996), 11th Dist. No. 96-P-0175, 1996 WL 1056815, at 1. This court further stated that based on Civ.R. 54(A), it is not sufficient for a final appealable order that a trial court merely incorporate by reference the recommendations of a magistrate's decision. Id. Rather, the magistrate's decision and the trial court's judgment must be "separate and distinct instruments which are complete and independent of each other." Id.
  {¶ 4} In the case at bar, the March 7, 2007 entry merely adopted the decision of the magistrate. The trial court did not issue its own "separate and distinct" order setting forth the court's ruling on the matter.
  {¶ 5} Based upon the foregoing analysis, these appeals are, sua sponte, dismissed for lack of a final appealable order.
  {¶ 6} Appeals dismissed.
  WILLIAM M. O'NEILL, J., COLLEEN MARY OTOOLE, J., concur. *Page 1